Detailed Action
Summary
1. This office action is in response to the amendment filed on May 24, 2022. 
2. Claims 21-40 are pending and has been examined. 
Notice of Pre-AIA  or AIA  Status
3. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
4. Applicant's arguments that Fu was published on November 1, 2018, which was after the priority date of the present application (September 22, 2017). Furthermore, not later than the effective filing date of the present application, Fu was commonly owned by the assignee of the present application. Examiner with respect to claims 21-40 have been considered, but are moot in view of the new ground(s) of rejection. 
Drawings
5. The drawings submitted on 03/01/2021 are acceptable. 
Claim Rejections - 35 USC § 103
6. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-24, 26 and  28-40 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu “20170302181” in a view of Vorperian “20120275204”.
In re to claim 21, Shimizu discloses a method (Fig.1-9 shows a power converter and the method of operating): configuring a power converter (power converter 1) to operate as a boost converter (Figs. 1-9 shows a boost converter), the power converter comprising a low side switch (IGBT 4) and a high side switch (MOSFET 2);
during a first dead time (time period between time t1 and time t2 is the first dead time), 
after turning off the low side switch (t1-t2) and before turning on the high side switch (IGBT 4 is turning off between t1-t2 before MOSFET 2 is turn ON between t2-t3), configuring the power converter such that a current of the power converter flows through a high speed diode (diode 3. Further, see parag.[0049, line 3-6 and parag.0046, lines 1-4]); and after turning on the high side switch (time between t2-t3), configuring the power converter (power converter 1) such that the current of the power converter flows through a low forward voltage drop diode turning on the high side switch, configuring the power converter such that the current of the power converter flows through a low forward voltage drop diode .
Shimizu discloses high and low side switch but fails having after turning on the high side switch such that the current of the power converter flows through a low forward voltage drop diode .
Vorperian discloses bridgeless power factor correction   (Figs. 1d,1f) and turning on the high side switch such that the current of the power converter flows through a low forward voltage drop diode (Figs. 1d and 1f show source terminal of M1 is coupled in series to anode of diode 1 .Examiner noted that the diode D1 and the MOSFET M1 are connected in series whereby turning on the MOSFET M1 switch which allow the current of the power converter flows through diode D1 to the output terminals)
Therefore, it would have been obvious to one of ordinary skill person in the art before the effective filing of the claimed invention to modify the power converter of Shimizu to include/ replace MOSEFET 2 by the serially connected of MOSFET M1 and diode D1 as taught by Vorperian in order to prevent reverse current from output to the MOSFET this lead to protect MOSFET M1 from being damaged and furthermore is used to improve the distortion in the current waveform at zero-crossing see parag.005, lines 3-4.
In re to claim 22, Shimizu discloses (figs. 1-9) The method of claim 21, wherein: the high side switch (MOSFET 2) is a Metal Oxide Semiconductor Field Effect Transistor (MOSFET) device (MOSFET 2); and the low side switch (IGBT4) is an Insulated Gate Bipolar Transistor (IGBT) device (IGBT4).  
In re to claim 23, Shimizu discloses (Figs.1-9), wherein: the high side switch (MOSFET 2) and the low forward voltage drop diode are connected in series between an inductor (inductor 13) and an output terminal of the power converter (output terminal 18); the high-speed diode (diode 3. Examiner noted that diode allowing current to flow  in one direction faster, thus equivalent to speed diode) is connected between the inductor (inductor 13) and the output terminal of the power converter (output terminal 18); and the inductor  (inductor 13) is connected between an input terminal of the power converter (input terminal of voltage source 8), and a common node (connection node between MOFET 2 and IGBT 4)) of the low side switch (IGBT 4)  and the high side switch (MOFET 2).  
Shimizu discloses high and low side switch but fails having high side switch and the low forward voltage drop diode are connected in series.
Vorperian discloses bridgeless power factor correction   (Figs. 1d,1f) and turning on the high side switch such that the current of the power converter flows through a low forward voltage drop diode (Figs. 1d and 1f show source terminal of M1 is coupled in series to anode of diode 1 .Examiner noted that the diode D1 and the MOSFET M1 are connected in series whereby turning on the MOSFET M1 switch which allow the current of the power converter flows through diode D1 to the output terminals)
Therefore, it would have been obvious to one of ordinary skill person in the art before the effective filing of the claimed invention to modify the power converter of Shimizu to include/ replace MOSEFET 2 by the serially connected of MOSFET M1 and diode D1 as taught by Vorperian in order to prevent reverse current from output to the MOSFET this lead to protect MOSFET M1 from being damaged and furthermore is used to improve the distortion in the current waveform at zero-crossing see parag.005,lines 3-4.
In re to claim 24, Shimizu discloses (figs. 1-9), wherein: a source of the high side switch (source of first semiconductor element pair 11) is connected to an anode of the low forward voltage drop diode; a drain of the high side switch (drain of first semiconductor element pair 11)  is connected to an anode of the high speed diode; and a cathode of the low forward voltage drop diode is connected to a cathode of the high speed diode.
Shimizu discloses high side switch but fails having a source of the high side switch is connected to an anode of the low forward voltage drop diode; a drain of the high side switch is connected to an anode of the high speed diode; and a cathode of the low forward voltage drop diode is connected to a cathode of the high speed diode.
Vorperian discloses bridgeless power factor correction  (Figs. 1d,1f)  source of the high side switch is connected to an anode of the low forward voltage drop diode; a drain of the high side switch is connected to an anode of the high speed diode; and a cathode of the low forward voltage drop diode is connected to a cathode of the high speed diode.
 (Figs. 1d and 1f show source terminal of M1 is coupled in series to anode of diode 1. Examiner noted that by replacing the MOSFET of Shimzu with MOSFET of M1 connect in series of diode D1 will help to reconfigure to connect drain of MOSFET M1 to connect anode of  diode D3  and cathode of diode of D3 is to connected to cathode of  diode D1)
Therefore, it would have been obvious to one of ordinary skill person in the art before the effective filing of the claimed invention to modify the power converter of Shimizu to include/ replace MOSEFET 2 by the serially connected of MOSFET M1 and diode D1 as taught by Vorperian in order to prevent reverse current from output to the MOSFET this lead to protect MOSFET M1 from being damaged and furthermore is used to improve the distortion in the current waveform at zero-crossing see parg.0051, lines 3-4.
In re to claim 26, Shimizu discloses (figs. 1-9), further comprising: during a second dead time (Fig.3 shows t3-t4) after turning off the high side switch and before turning on the low side switch (MOSFET 2 is turn of between t3-t4 before turning on the IGBT4 switch), configuring the power converter such that the current of the power converter flows through the high speed diode (see prarg.0048, lines 1-7 and parag.0049, lines 1-8). 
In re to claim 28, Shimizu discloses (figs. 1-9), further comprising: forming a first conductive path between an inductor of the power converter and an output terminal of the power converter through turning on the high side switch (when MOSFET switch 2 in ON forming current to flow from the voltage source through MOSFET to the output terminal creates a conductive path) , wherein the high side switch and the low forward voltage drop diode form the first conductive path (see Fig. 3 between time t2-t3 ) . 
Shimizu discloses high switch forms a conductive path but fails having the high side switch and the low forward voltage drop diode form the first conductive path.
Vorperian discloses bridgeless power factor correction   (Figs. 1d,1f) having the high side switch and the low forward voltage drop diode form the first conductive path.
 (Figs. 1d and 1f show source terminal of M1 is coupled in series to anode of diode 1 .Examiner noted that the diode D1 and the MOSFET M1 are connected in series whereby turning on the MOSFET M1 switch which allow the current of the power converter flows through diode D1 to the output terminals which forms a conductive path)
Therefore, it would have been obvious to one of ordinary skill person in the art before the effective filing of the claimed invention to modify the power converter of Shimizu to include/ replace MOSEFET 2 by the serially connected of MOSFET M1 and diode D1 as taught by Vorperian in order to prevent reverse current from output to the MOSFET this lead to protect MOSFET M1 from being damaged and furthermore is used to improve the distortion in the current waveform at zero-crossing see parg.0051, lines 3-4.
In re to claim 29, Shimizu discloses (figs. 1-9), further comprising: forming a second conductive path between the inductor of the power converter and the output terminal of the power converter using the high-speed diode (IGBT 4 is turned on the energy stored in the reactor 13 is released, causing a current I to flow from the reactor 13. The current I passes through the wide bandgap diode 3, and flows out from the output terminal 18, see parag.0045 and 0045)
In re to claim 30, Shimizu discloses (figs. 1-9), wherein: the second conductive path and the first conductive path are connected in parallel (examiner noted that IGBT 4 is turned on the energy stored in the reactor 13 is released, causing a current I to flow from the reactor 13 to output .When MOSFE 2 is turned on and IGBT 4 is off, the current flowing from the source to output, thus current path creates/connect in parallel path).
 In re to claim 31, Shimizu discloses a method (Fig.1-9 shows a power converter and the method of operating): controlling (control circuit section 6) a power converter to convert (power converter 1 is a boost converter)  an input voltage (DC power source 80 into a regulated output voltage (Vout at terminals 18&19), wherein the regulated output voltage is higher than the input voltage (converter 1 is a boost converter so that Vout out at terminals 18&19 is higher and Duc power source 8) and the power converter comprises a low side switch (IGBT 4), a high side switch (MOSFET 2);
and an inductor (inductor 13); turning on the low side switch (between t0-t1) to store energy in the inductor (inductor 13); after turning off the low side switch and before turning on the high side switch (time period between time t1 and time t2 is the first dead time), configuring the power converter such that a current of the power converter flows through a high-speed diode (diode 3. Further, see parag.[0049, line 3-6 and prag.0046-1-4]); and turning on the high side switch (time between t2-t3) to release the energy stored in the inductor (inductor 13), wherein after turning on the high sided switch (time delay between t3-t4), the current of the power converter flows through a low forward voltage drop diode. 
Shimizu discloses high and low side switch but fails having after turning on the high side switch such that the current of the power converter flows through a low forward voltage drop diode .
Vorperian discloses bridgeless power factor correction   (Figs. 1d,1f) and turning on the high side switch such that the current of the power converter flows through a low forward voltage drop diode (Figs. 1d and 1f show source terminal of M1 is coupled in series to anode of diode 1 .Examiner noted that the diode D1 and the MOSFET M1 are connected in series whereby turning on the MOSFET M1 switch which allow the current of the power converter flows through diode D1 to the output terminals)
Therefore, it would have been obvious to one of ordinary skill person in the art before the effective filing of the claimed invention to modify the power converter of Shimizu to include/ replace MOSEFET 2 by the serially connected of MOSFET M1 and diode D1 as taught by Vorperian in order to prevent reverse current from output to the MOSFET this lead to protect MOSFET M1 from being damaged and furthermore is used to improve the distortion in the current waveform at zero-crossing see parg.0051, lines 3-4.
In re to claim 32, Shimizu discloses (Figs. 1-9), wherein: the inductor (inductor 13) and the low side switch (IGBT 4) connected in series between an input terminal of the power converter and ground ( inductor 13 and IGBT 4 are connected in series between input DC power source and negative terminal 19 is equivalent to ground); and HW 85524613USo6Page 5 of 8the high side switch (MOSFET 2) connected to a common node (a connection node between IGBT 4, MOSFET 2 and inductor 13 are equivalent to common node)  of the inductor  and the low side switch ( MOSFET 2 is connected to a common node and inductor 13)  
In re to claim 33, Shimizu discloses (Figs. 1-9), wherein: the high speed diode (diode 3. Examiner noted that diode allowing current to flow in one direction faster, thus equivalent to speed diode) has an anode connected to the common node of the inductor and the low side switch (anode of D3 is connected to common node of an inductor 13 and IGBT 4), and a cathode connected to an output terminal of the power converter (cathode terminal of diode 3 coupled to output terminal 18). 
In re to claim 34, Shimizu discloses (Figs. 1-9), wherein: the low forward voltage drop diode and the high side switch (MOSFET 2) are connected in series between the common node of the inductor and the low side switch (IGBT 4), and an output terminal of the power converter (output terminal 18). 
Shimizu discloses the high side, low side and inductor are connected in a common node but fails having the low forward voltage drop diode and the high side switch (MOSFET 2) are connected in series.
Vorperian discloses bridgeless power factor correction   (Figs. 1d,1f) and turning on the high side switch such that the current of the power converter flows through a low forward voltage drop diode (Figs. 1d and 1f show source terminal of M1 is coupled in series to anode of diode 1 .Examiner noted that the diode D1 and the MOSFET M1 are connected in series whereby turning on the MOSFET M1 switch which allow the current of the power converter flows through diode D1 to the output terminals)
Therefore, it would have been obvious to one of ordinary skill person in the art before the effective filing of the claimed invention to modify the power converter of Shimizu to include/ replace MOSEFET 2 by the serially connected of MOSFET M1 and diode D1 as taught by Vorperian in order to prevent reverse current from output to the MOSFET this lead to protect MOSFET M1 from being damaged and furthermore is used to improve the distortion in the current waveform at zero-crossing see parg.0051, lines 3-4.
In re to claim 35, Shimizu discloses (Figs. 1-9), wherein: a source of the high side switch (source of MOSFET S1) is connected to an anode of the low forward voltage drop diode.
Shimizu discloses the high side switch but fails having source of the high side switch is connected to anode of low forward voltage drop diode.
Vorperian discloses bridgeless power factor correction   (Figs. 1d,1f) and turning on the high side switch such that the current of the power converter flows through a low forward voltage drop diode (Figs. 1d and 1f show source terminal of M1 is coupled in series to anode of diode 1 .Examiner noted that the diode D1 and the MOSFET M1 are connected in series whereby turning on the MOSFET M1 switch which allow the current of the power converter flows through diode D1 to the output terminals)
Therefore, it would have been obvious to one of ordinary skill person in the art before the effective filing of the claimed invention to modify the power converter of Shimizu to include/ replace MOSEFET 2 by the serially connected of MOSFET M1 and diode D1 as taught by Vorperian in order to prevent reverse current from output to the MOSFET this lead to protect MOSFET M1 from being damaged and furthermore is used to improve the distortion in the current waveform at zero-crossing see parg.0051, lines 3-4.
In re to claim 36, Shimizu discloses (Figs. 1-9), wherein: the low side switch (IGBT 4) is an Insulated Gate Bipolar Transistor (IGBT) device (the second semiconductor element pair 12 is comprised of an IGBT 4, see parag.0040, lines 1-2); and the high side switch is a Metal Oxide Semiconductor Field Effect Transistor (MOSFET) device (the MOSFET 2, see parag.0041).  
In re to claim 37, Shimizu discloses (Figs. 1-9), wherein: the high speed diode (D3)  is a low reverse recovery diode ( Examiner noted that a large recovery current flows through the diode D3 in the reverse direction, thus considered as low reverse recovery diode)
 In re to claim 38, Shimizu discloses a method (Fig.1-9 shows a power converter and the method of operating) comprising: configuring a power converter (power converter 1 is a boost converter) to operate as a boost converter, the power converter comprising an inductor (inductor 13), a low side switch (IGBT 4) and a hybrid device comprising a high side switch (MOSFET 2) , a high speed diode (diode 3) and a low forward voltage drop diode (diode 20); after turning off the low side switch and before turning on the high side switch (time period between time t1 and time t2 is the first dead time), configuring the power converter such that a current of the power converter flows through the high speed diode (see parag.0046 lines 1-5) and ; and after turning on the high side switch (time period between t3-t4), configuring the power converter such that the current of the power converter flows through the low forward voltage drop diode.
Shimizu discloses high and low side switch but fails having turning on the high side switch such that the current of the power converter flows through a low forward voltage drop diode .
Vorperian discloses bridgeless power factor correction   (Figs. 1d,1f) and turning on the high side switch such that the current of the power converter flows through a low forward voltage drop diode (Figs. 1d and 1f show source terminal of M1 is coupled in series to anode of diode 1 .Examiner noted that the diode D1 and the MOSFET M1 are connected in series whereby turning on the MOSFET M1 switch which allow the current of the power converter flows through diode D1 to the output terminals)
Therefore, it would have been obvious to one of ordinary skill person in the art before the effective filing of the claimed invention to modify the power converter of Shimizu to include/ replace MOSEFET 2 by the serially connected of MOSFET M1 and diode D1 as taught by Vorperian in order to prevent reverse current from output to the MOSFET this lead to protect MOSFET M1 from being damaged and furthermore is used to improve the distortion in the current waveform at zero-crossing see parg.0051, lines 3-4.
In re to claim 39, Shimizu discloses (figs. 1-9) The method of claim 21, wherein: the low side switch (IGBT4) is an Insulated Gate Bipolar Transistor (IGBT) device (IGBT4) and the high side switch (MOSFET 2) is a Metal Oxide Semiconductor Field Effect Transistor (MOSFET) device (MOSFET 2).
In re to claim 40, Shimizu discloses (figs.1-9), wherein: the inductor (inductor 13) and the low side switch (IGBT 4) are connected in series between an input terminal of the power converter  (positive terminal of Voltage source 8) and ground (inductor 13 and IGBT 4 are connected in series between input DC power source and negative terminal 19 is equivalent to ground); the low forward voltage drop diode and the high side switch (MOSFET 2)  are connected in series between a common node of the inductor (inductor 13)  and the low side switch ( IGBT 4) , and an output terminal of the power converter (terminal 18 and 19); and the high speed diode (diode 3) has an anode connected to the common node of the inductor and the low side switch (anode terminal is connected to the common node of the inductor 13 and IGBT 4), and a cathode connected to an output terminal of the power converter (cathode of diode D3 is connected to the output power terminal 18).
Shimizu discloses high side switch, inductor and low side switch but fails having the low forward voltage drop diode and high side switch are connected in series between a common node of the inductor and low side switch.
Vorperian discloses bridgeless power factor correction   (Figs. 1d,1f) and turning on the high side switch such that the current of the power converter flows through a low forward voltage drop diode (Figs. 1d and 1f show source terminal of M1 is coupled in series to anode of diode 1 .Examiner noted that the diode D1 and the MOSFET M1 are connected in series whereby turning on the MOSFET M1 switch which allow the current of the power converter flows through diode D1 to the output terminals)
Therefore, it would have been obvious to one of ordinary skill person in the art before the effective filing of the claimed invention to modify the power converter of Shimizu to include/ replace MOSEFET 2 by the serially connected of MOSFET M1 and diode D1 as taught by Vorperian in order to prevent reverse current from output to the MOSFET this lead to protect MOSFET M1 from being damaged and furthermore is used to improve the distortion in the current waveform at zero-crossing see parg.0051, lines 3-4. 
7. Claims 27 is rejected under 35 U.S.C. 103 as being unpatentable over Shimizu “20170302181” in a view of Vorperian “20120275204” further in a view of Mochikawa “20100321966”.
In re to claim 27, Shimizu discloses (figs. 1-9), wherein: the high side switch  (MOSFET 2) comprises a body diode (diode 20), and wherein an anode of the body diode is connected to an anode of the low forward voltage drop diode.
Shimizu discloses high and low side switch and body diode but fails having an anode of the body diode is connected to an anode of the low forward voltage drop diode.
However, Mochikawa discloses (Figs. 1-2 shows a circuit configuration of a semiconductor switch 1A ) an anode of the body diode  is connected to an anode of the low forward voltage drop diode (Figs. 1-2 shows MOSFET 6 is coupled in parallel to the body diode 6. Examiner noted that by modifying  the MOSFET M with body diode of diode 6 of Shimzu will help to change the reconfigure to connect anode of the body diode of 6 connected to anode of the diode of D1)
Therefore, it would have been obvious to one of ordinary skill person in the art before the effective filing of the claimed invention to modify the power converter of Shimizu to include  with a body diode 6 as taught by Mochikawa provide a semiconductor switch reduced further in loss and increased in switching speed by effectively suppressing the reverse recovery current of a freewheel diode, while simplifying a circuit configuration, and to provide a power conversion system applying the semiconductor switch, see parag.0004, lines 3-5.
Allowable Subject Matter
8. Claim 25 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
In re to claim 4, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein: the low forward voltage drop diode is a Schottky diode; and the high speed diode is a silicon carbide (SiC) diode”.
Examiner Notes
9. Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Contact Information
10. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sisay Tiku whose telephone number is (571) 272-6898. The examiner can normally be reached on Monday to Friday between 8:30AM-5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran, Thienvu Vu can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SISAY G TIKU/Primary Examiner, Art Unit 2839